Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7, 9-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIZUKA et al. (US 20120014309) in view of RFC 3810 (“Multicast Listener Discovery Version 2 (MLDv2) for IPv6”) and (HOLDEN (US 20140095924).

Regarding claim 1, LIZUKA et al. (US 20120014309) teaches a network system using the IPv6 communications protocol and multicast listener discovery protocol (par. 244), the network system comprising:
a server that is the source of multicast messages that are to be distributed to one or more subscribing hosts (fig 15, par. 154, 162, a server 102 distributing multicast data packets and receiving terminals 401 and 402);
a plurality of hosts that may or may not subscribe to a multicast message (fig. 15, par. 162);
(par. 244), wherein the wireless network IPv6 routers form a part of a system (par. 5), and 
each said wireless IPv6 network router comprises memory for storing configuration data that identifies one or more specified downlink routes to one or more other routers or hosts in the mesh network along which received multicast messages are allowed to be forwarded by the router (fig. 2, 3, par. 76, 115, multicasting routing table (MRT) ) and for storing multicast listener information (par. 118, 121)
wherein the configuration data is stored in the memory of each wireless IPv6 network router during the commissioning process when the router is commissioned and each router is further configured to receive multicast information from subscribing hosts and store the received multicast information in its memory (fig. 2, 3, par. 76, 115, 118, 121, 148, multicasting routing table (MRT) in each router for routing the multicast traffic to the receiving terminals, which MRT updated with WRM-Report during initial process or commissioning process); and wherein each said wireless IPv6 network router is configured to forward a multicast message to the downlink side along a specified route only if the route is allowed by the configuration data (fig. 14, par. 64, 154, 156, 199) and if the router has received and stored multicast information that forwarding the message along the downlink route has been requested (fig. 14, par. 64, 154, 156, 199).
However, LIZUKA does not explicitly teach multicast listener information.
But, RFC 3810 in a similar or same field of endeavor teaches 
(section 2, 2.1, multicast router maintain or compute multicast listening state for each of its interfaces (section 4.2).  Conceptually, that state consists of a set of records, with each record containing an IPv6 multicast address, a filter mode, and a source list) and for storing multicast listener information (section 2, 2.1) 
each router is further configured to receive multicast listener information from subscribing hosts and store the received multicast listener information in its memory  (section 2, 2.1, 2.2, These queries are used to build and refresh the Multicast Address Listener state inside all multicast routers on the link); and wherein each said wireless IPv6 network router is configured to forward a multicast message to the downlink side along a specified route only if the route is allowed by the configuration data and if the router has received and stored multicast listener information that forwarding the message along the downlink route has been requested (section 2, 2.1, 2.2, 3, The information gathered by MLD is provided to whichever multicast routing protocol is used by the router, in order to ensure that multicast packets are delivered to all links where there are listeners interested in such packets…IPv6MulticastListen ( socket, interface, IPv6 multicast address, filter mode, source list )… "interface" is a local identifier of the network interface on which reception of the specified multicast address is to be enabled or disabled).

The motivation would have been to Per-group-identifier multicast trees may be used to efficiently transmit frames to members of a group.
However, LIZUKA and RFC 3810 do not teach wherein the network routers form a part of a building technology system comprising at least one luminaire.
But, HOLDEN in a similar or same field of endeavor teaches wherein the network routers form a part of a building technology system comprising at least one luminaire (par. 41, "Thus, a multicast enabled emergency messaging application may allow any IP enabled device, such as a cell phone, iPod, TV, PC, house lighting”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of HOLDEN in the system of LIZUKA and RFC 3810 to implement the multicast listener discovery protocol for IPv6 network in a building.
The motivation would have been to traffic distribution in local area network environment.

Regarding claim 3, RFC3810 teaches the network system according to claim 1, wherein the multicast listener information from each of the one of more hosts is a multicast subscription message that identifies a destination address the multicast messages are to be forwarded to (section 7.3, When a multicast router receives a datagram from a source destined to a particular multicast address, a decision has to be made whether to forward the datagram on an attached link or not).

Regarding claim 4, LIZUKA or RFC 3810 teaches the network system according to claim 1, wherein each of the wireless IPv6 network router comprises a dedicated user interface configured to communicate with a commissioning device to receive the configuration data (LIZUKA par. 70, 118, interfaces setting during initial, RFC 3810, section 3, An implementation may allow a special "unspecified" value to be passed as the interface parameter, in which case the request would apply to the "primary" or "default" interface of the node (perhaps established by system configuration).

Regarding claim 6, LIZUKA teaches the network system according to claim 4, wherein each of the wireless IPv6 network routers stores the configuration data (fig. 2, 3, par. 76, 115, multicasting routing table (MRT)). 
However, LIZUKA and RFC 3810 do not teach wherein each of the network router stores the configuration data only in case authorization data has been provided that satisfies authorization requirements.
But, HOLDEN in a similar or same field of endeavor teaches wherein each of the network router stores the configuration data only in case authorization data has been provided that satisfies authorization requirements (par. 55, 56, "the CE can also confirm that the requesting user device for user) is entitled to access the requested content by, for example, transmitting an identification of the user device or user to an entitlement server." (entitlement = authorization data / requirement, implicitly the non-entitled user devices are not sent any multicast messages)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of HOLDEN in the system of LIZUKA and RFC 3810 to determine user entitlement.
The motivation would have been to protect the system from un entitlement user.

Regarding claim 7, LIZUKA teaches the network system according to claim 1, wherein the mesh network of IPv6 network routers comprises at least one border router (fig. 15, WMMR (S-SGW)) and one or more IoT-router (fig. 15, WMMR).

Regarding claim 9, RFC 3810 teaches the network system according to claim 1, wherein each of the wireless IPv6 network routers is configured to dynamically update the multicast listener information stored in memory, when new multicast listener information is received by at least one network device (section 2, 2.1, 2.2, 2.3, These queries are used to build and refresh the Multicast Address Listener state inside all multicast routers on the link…The Filter Mode may change in response to the reception of particular types of report messages, or when certain timer conditions occur).

Regarding claim 10, LIZUKA or RFC 3810 teaches the network system according to claim 9, wherein each of the wireless IPv6 network router discards routes (LIZUKA fig. 5, par. 94, establishing/deleting a multicast data transfer route; RFC 3810 section 5.2.13, routers MUST silently discard a message that is not sent with a valid link-local address, without taking any action on the contents of the packet).

Regarding claim 11, LIZUKA teaches network system as recited in claim 1 wherein one or more of the IPv6 network routers is integrated as part of the system (par. 5).
However, LIZUKA and RFC 3810 do not teach wherein one or more of the network routers is integrated as part of a luminaire.
But, HOLDEN in a similar or same field of endeavor teaches wherein one or more of the network routers is integrated as part of a luminaire (par. 41, "Thus, a multicast enabled emergency messaging application may allow any IP enabled device, such as a cell phone, iPod, TV, PC, house lighting”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of HOLDEN in the system of LIZUKA and RFC 3810 to implement the multicast listener discovery protocol for IPv6 network in a building.
The motivation would have been to traffic distribution in local area network environment.

Regarding claim 13, LIZUKA et al. (US 20120014309) teaches a method for forwarding a multicast message through a network system using the IPv6 communications protocol and multicast listener discovery protocol from a server to one or more hosts (par. 244), the method comprising the steps of:
a.    providing a server that is the source of the multicast message that is to be distributed to one or more hosts (fig 15, par. 154, 162, a server 102 distributing multicast data packets and receiving terminals 401 and 402);
b.    providing a plurality of hosts that may or may not subscribe to the multicast message (fig. 15, par. 162);
c.    providing a mesh network of wireless IPv6 network routers that uses the multicast listener discovery protocol (par. 244), wherein the wireless network IPv6 routers form a part of a system (par. 5),
 and further wherein each wireless IPv6 network router in the mesh network has memory in which configuration data is stored that identifies one or more specified downlink routes to one or more other routers in the mesh network along which received multicast messages are allowed to be forwarded by the router (fig. 2, 3, par. 76, 115, multicasting routing table (MRT) ), and further wherein the memory for each router stores multicast information for multicast messages subscribed to by hosts on downlinked routes from the router (fig. 2, 3, par. 76, 115, 118, 121, 148, multicasting routing table (MRT) in each router for routing the multicast traffic to the receiving terminals);
(fig. 14, par. 64, 154, 156, 199);
e.    reading configuration data from the memory in said wireless IPv6 network router (fig. 14, par. 64, 154, 156, 199);
f.    comparing the multicast message to the read in configuration data to determine whether the received multicast message is generally allowed along any of the possible routes that can be realized by the router by forwarding the multicast message to a downlinked network device (fig. 14, par. 64, 154, 156, 199);
g.    checking multicast information stored in the memory of the router to determine whether forwarding of the multicast message has been requested by one or more of the hosts on a downlinked route of the router (fig. 14, par. 64, 154, 156, 199);
h.    only forwarding the multicast message if it is determined to be allowed in step f and if it is determined to have been requested in step g (fig. 14, par. 64, 154, 156, 199).
However, LIZUKA does not explicitly teach multicast listener information.
But, RFC 3810 in a similar or same field of endeavor teaches 
each said wireless IPv6 network router comprises memory for storing configuration data that identifies one or more specified downlink routes to one or more other routers or hosts in the mesh network along which received multicast messages are allowed to be forwarded by the router (section 2, 2.1, multicast router maintain or compute multicast listening state for each of its interfaces (section 4.2).  Conceptually, that state consists of a set of records, with each record containing an IPv6 multicast address, a filter mode, and a source list) and for storing multicast listener information (section 2, 2.1) 
each router is further configured to receive multicast listener information from subscribing hosts and store the received multicast listener information in its memory  (section 2, 2.1, 2.2, These queries are used to build and refresh the Multicast Address Listener state inside all multicast routers on the link); and wherein each said wireless IPv6 network router is configured to forward a multicast message to the downlink side along a specified route only if the route is allowed by the configuration data and if the router has received and stored multicast listener information that forwarding the message along the downlink route has been requested (section 2, 2.1, 2.2, 3, The information gathered by MLD is provided to whichever multicast routing protocol is used by the router, in order to ensure that multicast packets are delivered to all links where there are listeners interested in such packets…IPv6MulticastListen ( socket, interface, IPv6 multicast address, filter mode, source list )… "interface" is a local identifier of the network interface on which reception of the specified multicast address is to be enabled or disabled).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of RFC 3810 in the system of LIZUKA to implement the multicast listener discovery protocol for IPv6 network.
The motivation would have been to Per-group-identifier multicast trees may be used to efficiently transmit frames to members of a group.

But, HOLDEN in a similar or same field of endeavor teaches wherein the wireless network IPv6 routers form a part of a building technology system comprising at least one luminaire (par. 41, "Thus, a multicast enabled emergency messaging application may allow any IP enabled device, such as a cell phone, iPod, TV, PC, house lighting”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of HOLDEN in the system of LIZUKA and RFC 3810 to implement the multicast listener discovery protocol for IPv6 network in a building.
The motivation would have been to traffic distribution in local area network environment.

Regarding claim 14, RFC 3810 teaches the method of claim 13, further comprising the step of storing multicast listener information only for the at least one network device identified in the configuration data (section 5.1.14, If a node (router or host) receives a Query message with the IPv6 Source Address set to the unspecified address (::), or any other address that is not a valid IPv6 link-local address, it MUST silently discard the message and SHOULD log a warning; section 10.1, The node will have to store and maintain the sources specified in all of those queries for as long as it takes to send the delayed response).

Regarding claim 15, LIZUKA and RFC 3810 do not teach the method of claim 13, further comprising the steps of receiving authorization data, and storing the configuration data only if the authorization data satisfies authorization requirements.
But, HOLDEN in a similar or same field of endeavor teaches further comprising the steps of receiving authorization data, and storing the configuration data only if the authorization data satisfies authorization requirements (par. 55, "the CE can also confirm that the requesting user device for user) is entitled to access the requested content by, for example, transmitting an identification of the user device or user to an entitlement server." (entitlement = authorization data / requirement, implicitly the non-entitled user devices are not sent any multicast messages)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of HOLDEN in the system of LIZUKA and RFC 3810 to determine user entitlement.
The motivation would have been to protect the system from un entitlement user.

Regarding claim 16, LIZUKA and RFC 3810 do not teach the method of claim 14, further comprising the steps of receiving authorization data, and storing the configuration data only if the authorization data satisfies authorization requirements.
But, HOLDEN in a similar or same field of endeavor teaches further comprising the steps of receiving authorization data, and storing the configuration data only if the authorization data satisfies authorization requirements (par. 55, "the CE can also confirm that the requesting user device for user) is entitled to access the requested content by, for example, transmitting an identification of the user device or user to an entitlement server." (entitlement = authorization data / requirement, implicitly the non-entitled user devices are not sent any multicast messages))
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of HOLDEN in the system of LIZUKA and RFC 3810 to determine user entitlement.
The motivation would have been to protect the system from un entitlement user.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIZUKA et al. (US 20120014309), RFC 3810 (“Multicast Listener Discovery Version 2 (MLDv2) for IPv6”) and (HOLDEN (US 20140095924) as applied to claim 1 above, and further in view of VARADHAN et al. (US 20100043067).

Regarding claim 8, LIZUKA teaches the network system according to claim 1, using wireless IPv6 network routers (par. 244).
However, LIZUKA and RFC 3810 do not teach wherein the network router executes a firewall application, and the configuration data at least partially configures the firewall application.
	But, VARADHAN in a similar or same field of endeavor teaches wherein the network router executes a firewall application and wherein the configuration data at least partially configures the firewall application (par. 15, firewall integrated with router for multicast packets).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method VARADHAN in the system of LIZUKA and RFC 3810 and HOLDEN to provide firewall in the router. 
The motivation would have been to provide security in multicast distribution tree for content distribution. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIZUKA et al. (US 20120014309), RFC 3810 (“Multicast Listener Discovery Version 2 (MLDv2) for IPv6”) and (HOLDEN (US 20140095924) as applied to claim 1 above, and further in view of VADAI et al. (US 20110134239).

Regarding claim 12, LIZUKA does not explicitly teach the network system as recited in claim 1 wherein one or more of hosts is an integrated part of the luminaire.
But, VADAI in a similar or same field of endeavor teaches wherein one or more of hosts is an integrated part of the luminaire (fig. 20, par. 131, router used at lamp post).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method VADI in the system of LIZUKA and RFC 3810 and HOLDEN to provide the router in lamp post. 
The motivation would have been to provide coordinating the local cluster of lamp posts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MAUFER (US 7606175) teaches a server that is the source of multicast messages that are to be distributed to one or more subscribing hosts (col. 3 lines 40-56, An anchor is typically a wireless device coupled to a permanent power supply, such as a desktop computing system, server, or the like);
a plurality of hosts that may or may not subscribe to a multicast message (fig. 1B, stations);
a mesh network of wireless IPv6 network routers that uses the multicast listener discovery protocol for forwarding multicast messages, and 
each said wireless IPv6 network router comprises memory for storing configuration data that identifies one or more specified downlink routes to one or more other routers or hosts in the mesh network along which received multicast messages are allowed to be forwarded by the router and for storing multicast listener information (col. 14 lines 40-58, a mesh member node uses database objects that it recognizes (attributes or metrics) to compute "shortest path" trees using the Dijkstra algorithm. Each mesh member node stores a routing table listing some or all of the known station MAC addresses that may be reached within the mesh network. The table also includes the neighbor mesh member node that is the next-hop toward the station or mesh member node associated with the MAC address. Any frames with unrecognized MAC addresses are forwarded across the broadcast tree or to a default mesh member node) 
wherein the configuration data is stored in the memory of each wireless IPv6 network router during the commissioning process when the router is commissioned  (col. 14 lines 40-58, a mesh member node uses database objects that it recognizes (attributes or metrics) to compute "shortest path" trees using the Dijkstra algorithm. Each mesh member node stores a routing table listing some or all of the known station MAC addresses that may be reached within the mesh network. The table also includes the neighbor mesh member node that is the next-hop toward the station or mesh member node associated with the MAC address. Any frames with unrecognized MAC addresses are forwarded across the broadcast tree or to a default mesh member node) and each router is further configured to receive multicast listener information from subscribing hosts and store the received multicast listener information in its memory (col. 9 lines 16-35, the topology of the mesh member nodes, the topology database includes the MAC addresses of the stations connected to each mesh member node. For example, the MAC address of station 132 is specified in the topology database as being coupled to mesh node 133…mesh node 131 sends a topology database update indicating that station 132 has joined the mesh and is a neighbor of mesh node 131. Any in-flight frames destined for station 132 are buffered by mesh node 133 until mesh node 133 receives the topology database update sent by mesh node 131) ; and wherein each said wireless IPv6 network router is configured to forward a multicast message to the downlink side along a specified route only if the route is allowed by the (col. 9 lines 16-35).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        04/09/2021